Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Notes, [1 July 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            [1 July 1802]
          
          You omitted mentioning the Post office where to direct the Letter to Dr. Bache. I have filled the blank of the commencement of his salary on 12th instt. allowing him a week after receiving your letter to prepare.
          Enclosed is a recommendation for “Surveyor of the customs for the district of East River in Virginia.” None has been received for the office of collector; but if the surveyor shall be appointed, he may be directed to do the duties of collector until one shall be appointed. The place designated “East river Warehouse” is the proper spot where to fix the port of entry & delivery for the district. An act for that purpose is enclosed for your signature.
          For the collector of the port of Marietta, the only recommendation I have is from Mr Fearing also enclosed, but the first on the list was mentioned by Mr Worthington as the best choice; his name Griffen Greene—he received the coolest recommendation from Mr Fearing.
          Have any appointments been made, or recommendations received for the offices of Surveyor of customs at Tombstone in the district of Edenton, N. Cara., and at Slade’s creek in the dist. of Washington same state? Those two offices, that of Marietta, & those of East River commence this day under the act of last Session approved May 1st. entituled “An Act to provide for the establishment of certain districts &a.”
          A commission has been sent to John Rowan as surveyor of the port of Windsor in N. Carolina. His predecessor’s name was William Benson: I never heard of his death or resignation, nor that it was intended to remove him. May not a mistake have taken place & the port intended, be that of Winton in same state whose surveyor Lawrence Mooney was represented to have been absent five years?
          Your’s respectfully
          
            Albert Gallatin
          
          
            [Notes by TJ:]
            Mooney returned & was continued
            Benson was Surveyor of Edenton
            Rowan was recommended by mr Stone in the place of a Surveyor of Windsor whom he does not name, but says he is dead.
            I find in the Roll of officers no such port as Windsor in N.C.
          
         